221 F.2d 479
The UNITED STATES of America, Plaintiff-Appellee,v.Richard Albert MANGO, Defendant-Appellant.
No. 11159.
United States Court of Appeals, Seventh Circuit.
April 13, 1955.

Karl M. Milgrom, Chicago, Ill., Hayden C. Covington, Brooklyn, N.Y., for appellant.
Robert Tieken, U.S. Atty., John Peter Lulinski, William T. Hart, Anna R. Lavin, Asst. U.S. Attys., Chicago, Ill., for appellee.
Before FINNEGAN, LINDLEY and SCHNACKENBERG, Circuit Judges.
FINNEGAN, Circuit Judge.


1
Gonzales v. United States, 75 S.Ct. 409 was decided while Mango's appeal was under advisement in this court.  In its motion, filed April 4, 1955, the Government concedes that a major point asserted before us, on Mango's behalf, is controlled by the Gonzales opinion.  We agree.


2
Accordingly, plaintiff-appellee's motion to reverse the judgment of conviction entered below (on January 27, 1954) and to discharge the defendant-appellant is granted.  Judgment of the District Court is reversed, the conviction set aside, and defendant discharged.